Citation Nr: 0000235	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for right foot 
bursitis.

3.  Entitlement to service connection for bilateral defective 
hearing.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a left 
knee injury.

6.  Entitlement to service connection for plantar fasciitis.

7.  Entitlement to service connection for depression.

8.  Entitlement to an increased initial evaluation in excess 
of 10 percent for residuals, low back injury with lumbar 
spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1991 to August 
1995.

This appeal to the Board of Veterans' Appeals (the Board) is 
from the initial rating by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, in November 1996 
which, in part, denied service connection for migraine 
headaches, right foot bursitis, tinnitus, hearing loss, left 
knee injury, plantar fasciitis and depression.  The RO also 
granted service connection for low back injury with lumbar 
spondylosis, and assigned a 10 percent rating from August 17, 
1995, the day following separation from service.

The issue of an appropriate evaluation for the veteran's low 
back disorder will be addressed by the Board in the remand 
section of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of current migraine.

2.  There is no competent evidence of a nexus between any 
current right foot bursitis and service.

3.  There is no competent evidence of current defective 
hearing in either ear.

4.  There is no competent evidence of current tinnitus.

5.  There is no competent evidence that the veteran has 
residuals of a left knee injury, which are linked to service.

6.  There is no competent evidence of a nexus between current 
plantar fasciitis and service.

7.  There is no competent evidence of current depression.


CONCLUSIONS OF LAW

1.  The claim for service connection for migraine headaches 
is not well grounded, and there is no further duty to assist 
the veteran in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for right foot bursitis 
is not well grounded, and there is no further duty to assist 
the veteran in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a).

3.  The claim for service connection for bilateral defective 
hearing is not well grounded, and there is no further duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a).

4.  The claim for service connection for tinnitus is not well 
grounded, and there is no further duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a).

5.  The claim for service connection for residuals of a left 
knee injury is not well grounded, and there is no further 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a).

6.  The claim for service connection for plantar fasciitis is 
not well grounded, and there is no duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a).

7.  The claim for service connection for depression is not 
well grounded, and there is no further duty to assist the 
veteran in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection: General Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  In fact, a recent decision has reiterated that such 
evidentiary assistance absent a well-grounded claim is 
precluded.  See Morton v. West, 12 Vet. App. 477 (1999).
 
Nonetheless, the appellant's representative contends that 
subsequent to the Court's earlier decisions pertaining to 
this issue, VA expanded its duty to assist her in developing 
evidence to include the situation in which the appellant has 
not submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  Also see Morton, op. cit.

In addition, it was also held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claim.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, op. cit., the Court specifically held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretive, in that they do not relate to whether a benefit 
will be allowed or denied, nor do they impinge on a benefit 
or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Service connection may also be granted for disability, which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995). 

If not shown during service, service connection may be 
granted for various disabilities (i.e., degenerative 
arthritis, organic disease of the nervous system 
(sensorineural hearing loss)) if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Voerth v. West, 
No. 95-904 (Oct. 15, 1999); Clyburn v. West, 12 Vet. App. 296 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); and Guimond v. 
Brown, 6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

As will be discussed below the Board has found the veteran's 
claims for service connection, to be not well grounded.  The 
RO advised the appellant of the evidence necessary to 
establish a well grounded claim, and the appellant has not 
indicated the existence of any post service medical evidence 
that has not already been requested and/or obtained that 
would well ground her claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The doctrine of reasonable doubt has no application to those 
claims that are not well grounded.


I.  Migraine
Factual Background

On the veteran's entrance examination dated in August 1991, 
she checked that she wore glasses, and the examiner reported 
that this was for myopia.  On examination, visual acuity was 
corrected bilaterally to 20/20.

In January and February 1994, the veteran complained of 
periodic blurred vision with subsequent headaches.  She said 
that the headaches would be proceeded by squiggly lines to 
the very edge of her vision.  This had happened twice in one 
week, the last having occurred about a month before.  The 
headache had been relieved by Motrin.  No abnormalities were 
found.  Ocular migraines was the assessment.  If they 
occurred again, she was to seek further consultation.

On a visit in May 1994, the veteran complained of blurred 
vision over the past day.  

On several occasions, she had respiratory complaints and was 
diagnosed as having probable sinusitis with some associated 
head complaints.

Her prescription for glasses was then a year old.  She 
checked that she had headaches, but said that her last 
migraine had been in October 1994.  

In VA examination in June 1996, the veteran stated that she 
had developed headaches in February 1994 at which time she 
saw an eye doctor who diagnosed ocular migraines.  She had 
had infrequent attacks, only about once a year lasting from 
10-30 minutes.  The physician had felt that no treatment was 
necessary at that time.  Occasionally the attacks seemed to 
be related to stress.  The examiner diagnosed "history of 
ocular migraine."  

At the personal hearing in August 1997, the veteran testified 
that she had started having headaches a couple of months 
before February 1994, for which she took aspirin and would 
lay down; she had blurred vision with the headaches.  Tr. at 
2.  She stated that she now has them every couple of months, 
with the same symptoms and same treatment.  Tr. at 3.  On 
inquiry she did not indicate that she had been told that 
there was an eye disorder associated therewith, and had not 
be treated since service, although the headaches were noted 
at the VA examination.  Tr. at 4, 5-6.

On VA examination in August 1997, the veteran stated that she 
had developed her first headache in February 1993, and as 
they started, they appeared as dots or squiggly lines in her 
vision.  She then could not focus her vision and her headache 
pain started in the eyes and went into her head.

Aspirin would make it better, and rest or sleep made it 
better if she was able to sleep for several hours.  Nothing 
made it worse such as lights, noise, etc.  The headaches were 
sporadic such as every 2-3 months or perhaps two in a single 
week.  The neurological evaluation found no abnormalities 
whatsoever.  Diagnosis was deferred pending ocular 
examination.  

On VA eye examination in September 1997, the veteran 
complained of blurred distant vision.  The diagnosis was 
myopia, and astigmatism.  The neurologist opined with regard 
to the claimed ocular migraines that the diagnosis was myopia 
and astigmatism.  It was felt that further testing such as a 
magnetic resonance imaging (MRI) was not needed. 


Analysis

In this case, there is competent evidence, in the form of the 
service medical records, of migraine in service.  As for the 
requirement of a current diagnosis in the context of a well 
grounded claim, the veteran has been given an extensive 
battery of tests, all of which have been negative for 
migraine; and she is now diagnosed only as having a "history 
of," not a current diagnosis of migraine.

Lay assertions cannot constitute competent evidence of a 
current disability, since lay persons are not competent to 
offer an opinion as to diagnosis, and as cognizable evidence 
is necessary for a well grounded claim, Tirpak, 2 Vet. 
App. at 611, the absence of competent evidence that the 
veteran currently has migraine renders the veteran's claim 
not well grounded.

Based upon the evidence of record, the Board finds that there 
is no competent medical evidence that the veteran currently 
has migraine.   

II.  Right foot bursitis
Factual Background

On the veteran's entrance examination dated in August 1991, 
it was noted that she had mild pes planus that was then 
asymptomatic.

Service records show that in June 1993, the veteran stepped 
in a hole during an exercise while running, but had 
experienced no direct trauma to the foot.  However, she had 
developed pain in the right great toe on movement.  The area 
of pain was drawn on the chart and involved slightly below 
the web space between the 1st and 2nd toes.  On examination, 
there was no ecchymosis, swelling or abrasions.  
Metatarsalgia was the preliminary assessment.  She was told 
to use ice, get rest, and use Motrin twice a day as needed.  
She was placed on limited profile for 7 days, during which 
she was seen one more time and told to try warm soaks, and it 
was suggested that she might have right 1st metatarsalgia or 
questionable bursitis.  

In May 1994, the veteran complained of pain in the arches of 
her feet for the past month.  This was worse when she was 
wearing boots, but did not bother her when wearing other 
shoes.  On examination, there was no flat foot, and it was 
thought that she might have mild bilateral plantar fasciitis.  
Motrin was prescribed, and it was suggested that she might be 
evaluated for heel or arch inserts.

On VA examination in June 1996, the veteran stated that she 
had been told in the summer of 1993 that she had bursitis of 
her right foot for which she was treated for a month and 
placed on limited profile.  She related that the bursitis had 
"healed well" although she still had occasional discomfort at 
the base of her right great toe.

On examination, she pointed to the 1st metatarsal as the 
point of tenderness where she was diagnosed as having 
bursitis.  The area at the time of the examination showed a 
fairly prominent bone but was otherwise unremarkable.  There 
were no abnormalities of the arches of the feet.  The 
pertinent diagnosis was history of pain in the right foot of 
questionable etiology, and history of pain in the feet 
allegedly due to arch problems.  X-rays of the feet showed 
well preserved joint space, no erosive or hypertrophic 
changes, and no soft tissue calcifications.  There was 
flattening of the plantar arches.  The X-ray diagnosis was 
"negative feet except for flattening of the plantar arches."

At the hearing in August 1997, the veteran testified that she 
had pain in her feet and occasional swelling in service for 
which she went to the doctor.  Tr. at 6.  She stated that she 
now has problems with her big toe, which would become painful 
when walking more than a block or two.  Tr. at 7-8.  She 
later clarified that when she talked about right foot 
bursitis, she was really placing focus on her right great 
toe.  Tr. at 9-10.

On VA examination in August 1997, the veteran complained of 
shooting pains through the arches of her feet if she walked 
for more than 1/2 mile.  Also, the right great toe was 
painful in the joint if she tried to go up on the tiptoes.  
She said she had been measured for arch supports but had 
never been given them.  

On examination of the right great toe, she complained of 
bursitis.  The metatarsophalangeal joint flexion was 0 to 45 
degrees.  There was no extension.  The interphalangeal joint 
motion was 0 to 45 degrees flexion.  Examination of the right 
foot showed the hind part eversion of 0-10 degrees, and on 
inversion there was no movement, passively.  Forepart, active 
motion was inversion 0-30 degrees, eversion 0-20 degrees.  
The forepart of the foot, passively, was abduction 0-20 
degrees, and adduction 0-30 degrees.  

Examination of the left foot showed (passive) eversion of 0-
10 degrees; inversion was no movement.  Forepart motion on 
active inversion was 0-30 degrees with eversion of 0-20 
degrees, and adduction 0-30 degrees.  There were no problems 
except for rising on her toes, when she complained of pain in 
the right great toe with a "history of bursitis."  Functional 
appearance was normal.  There was no deformity.  Gait was 
within normal limits.  There was no secondary skin or 
vascular change.

The pertinent diagnoses were "plantar fasciitis and history" 
(mild to moderate functional loss in regards to pain), and 
she was noted to need the arch supports.  X-rays were 
reportedly negative.  The examiner also diagnosed right foot 
bursitis in the great toe without functional loss except with 
regard to pain when standing on tiptoes. 

On VA examination in May 1998, the veteran stated that she 
had had right foot pain for the past 5 years, reaching the 
great toe and aggravated by standing and walking.  She also 
had pain in the arches of both feet and had been recommended 
to have arch supports which were never made,  She indicated 
that she had had no other treatment for her feet, and did not 
use braces, canes, or corrective shoes.  She had not had 
surgery.  She indicated that she was a housewife, and that 
this interfered with her endurance and ability to function 
satisfactorily.

On examination, both feet demonstrated a slight flattening of 
the longitudinal arch that was equal, right and left sides.  
There were no significant deformities.  The angle between the 
1st metatarsal and the proximal phalanx of the great toe was 
15 degrees both right and left.  This represented a normal 
degree of hallux valgus and there were no other significant 
abnormalities noted.

The passive and active range of motion of the right great toe 
was 50 degrees of flexion, 50 degrees of extension at the 
metatarsophalangeal joint and interphalangeal joint, 50 
degrees of flexion and 5 degrees of extension.  None of these 
joints were painful.  The range of motion of all the other 
toes was normal and of no significant pain was expressed on 
examination.  There was no evidence of edema, instability, 
weakness or tenderness.  The veteran walked with a normal 
gait and was able to heel and toe walk satisfactorily with no 
evidence of callosities or breakdown.  Shoe wear was normal.  
The skin was normal and no vascular changes were noted.  
Posture on standing was normal.

The veteran was able to squat satisfactorily and rise on her 
heels and toes satisfactorily.  The weight-bearing and non-
weight bearing alignment of the Achilles tendon was normal, 
and no correction was needed.  There was no significant heel 
valgus.  The forefoot and mid foot were normally aligned.  
The hallux valgus angle at the metatarsophalangeal joint was 
15 degrees of valgus, which was a normal value.  The 
pertinent diagnosis was bilateral relaxed flat foot.


Analysis

In this case, the veteran had some right foot symptoms, 
particularly involving one toe, on one occasion in service.  
Thus there is competent evidence of the claimed disability in 
service.  One possible diagnosis at the time was bursitis, a 
diagnosis that was never confirmed in service.  There is also 
competent evidence of current bursitis in the form of the 
diagnosis on the 1997 VA examination.  However, there is no 
competent evidence of a nexus between the 1997 diagnosis of 
bursitis in the feet and the suspicion of bursitis in the 
right toe reported during service.  As a lay person, the 
veteran would not be competent to provide such a nexus 
opinion.  Clyburn.

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak, 2 Vet. App. at 611, the absence of cognizable 
evidence renders the veteran's claim not well grounded.

As the appellant has not submitted a well-grounded claim of 
entitlement to service connection for right foot bursitis, 
the doctrine of reasonable doubt has no application to her 
case.


III. Bilateral defective hearing
Special Criteria

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).


Factual Background

On the veteran's entrance examination in August 1991, it was 
noted that the veteran had moderate scarring of the left 
tympanic membrane, and mild scarring of the right tympanic 
membrane without perforation and not considered 
disqualifying.


On the entrance audiology evaluation in August 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
5
15
LEFT
20
15
15
0
5

Various notations were made in service that the veteran was 
exposed to hazardous noise and was to use ear protection. 

On the audiology evaluation in June 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
5
15
LEFT
25
15
10
5
15


On the audiology evaluation in June 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
5
10
LEFT
20
15
15
10
10


On the audiology evaluation in July 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
0
10
LEFT
20
15
5
5
10

In December 1994, when being treated for an upper respiratory 
infection, it was noted that the veteran had tympanosclerosis 
but no sign of ear infection.

On VA examination in June 1996, the veteran stated that she 
had trouble hearing out of her right ear over the past 3-4 
years.  She described situations of greatest difficulty as 
being when there was background noise, multiple talkers or 
the telephone.  She said this had had its onset in 1993 with 
gradual progression.  She reported that she had had chronic 
middle ear infections as a child and had been exposed to 
noise during service on the flightline and with association 
with firearms.  Her oldest sister was deaf in the right ear.  

On the authorized audiology evaluation in June 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
0
10
LEFT
15
10
10
5
10

This is an average of 8 decibels on the right and 9 decibels 
on the left.  Speech audiometry revealed speech recognition 
ability of 100 percent in both ears.

At the personal hearing held in August 1997, the veteran 
stated that she has trouble hearing with background noise and 
that sometimes she turned up the television in order to hear 
it.  This annoyed her husband and neighbors.  Tr. at 13-14.  
She felt that since entering service, her hearing had become 
worse.  Tr. at 14.


Analysis

In this case, the veteran was reportedly exposed to loud 
noises in service, and wore protective devices.  Thus, there 
is competent evidence of inservice injury.  She had repeated 
audiology evaluations in service and since.  However, under 
VA regulations, at no time has there been evidence or 
clinical diagnosis of bilateral defective hearing, and the 
claimant does not meet this burden by merely presenting her 
lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak, 2 Vet. App. at 611, the absence of cognizable 
evidence renders the veteran's claim not well grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently has bilateral 
defective hearing.  Therefore, her claim is not well grounded 
and must be denied.


IV. Tinnitus
Factual Background

Service medical records show that in June 1993 and again in 
July 1994, on Hearing Conservation Examinations, AF Forms 
1753, the veteran checked that she had ringing in her ears.

On VA examination in June 1996, the veteran reported that she 
had developed a buzzing sound in both ears in about 1987-88.  
This was periodic and mild.  

At the personal hearing in August 1997, the veteran testified 
that she had developed a ringing in her ears in about 1987 or 
1988, and that she complained of tinnitus in 1993 and 1994.  
Tr. at 10.  She had worn ear protection on the flightline, 
but still had ear problems.  Tr. at 11-12.  The ringing would 
sometimes last for a few seconds.  Tr. at 12.  She did not 
believe that she had been hit on the head.  Tr. at 13.  


Analysis

In this case, the veteran complained in service of ringing in 
the ears, and now alleges similar problems.  Thus there is 
competent evidence of the claimed disability in service and 
of a continuity of symptomatology since service.  38 C.F.R. 
§ 3.303.  However, at no time has there been a competent 
diagnosis of tinnitus. 

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak, 2 Vet. App. at 611, the absence of cognizable 
evidence renders the veteran's claim not well grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently has a diagnosis of 
tinnitus.  In the absence of such evidence the claim is not 
well grounded and must be denied. 

V.  Residuals of a left knee injury
Factual Background

Service medical records show that in January 1994, the 
veteran complained that her left knee had been painful for 
the past three weeks, and she had developed a grinding 
sensation.  On examination of the left knee, there was no 
limitation of motion or effusion, or neurosensory or vascular 
deficits.  Signs were all normal.  She expressed some 
discomfort on patellar compression.  Possible chondromalacia 
was suggested.  X-rays showed no left knee abnormality.  She 
was to use Motrin and return if necessary.  It is not shown 
that she returned, nor was a left knee disability noted 
thereafter in the service records.

On VA examination in June 1996, the veteran stated that she 
had injured her left knee in 1994.  She could not recall 
exactly how the injury had occurred.  She reported that she 
had seen physicians who told her that she had a problem with 
the cartilage on the back of her kneecap.  Exercises and 
Motrin were prescribed.  She reported that she still had an 
occasional episode of soreness or swelling lasting a couple 
of days.  This would happen every 2-3 months.  She had had no 
further medical consultations relating to her knee.

The examination of the left knee was clinically unremarkable, 
without visible or palpable pathology, no tenderness, no 
fluid in the joint, and no crepitus on motion.  The anterior, 
posterior and medial lateral ligament support appeared 
excellent.  She was able to flex 30 degrees and had complete 
180-degree extension.

The pertinent diagnosis was "history of an old injury of the 
left knee.  ? exactly what this injury was".  June 1996 VA X-
ray of the left knee showed preserved joint spaces without 
erosive or hypertrophic changes.  There also was no joint 
effusion or soft tissue calcifications, and the radiologist 
concluded her left knee was negative.

At the personal hearing in August 1997, the veteran stated 
that she seemed to have pulled something in the left knee in 
service and developed soreness and swelling as well as a 
popping noise.  Tr. at 15.  On occasion, the knee would go 
out when she was on the three stairs up to her mobile home.  
Tr. at 16.  Now she used over-the-counter medication for the 
pain.  She said she used to wear a brace on the knee but did 
not any longer as she could not afford one.  Tr. at 17.  She 
reported having problems now and again with swelling and 
pain.  Tr. at 18.  

On VA examination in August 1997, the veteran stated that her 
left knee had started hurting at work in 1993 or 1994.  There 
was no known injury or specific strain.  Sometimes it hurt to 
step down or put weight on the knee.  She heard a popping 
sound when walking down stairs, and complained that her knee 
would swell if she used it for any length of time.

On examination of the left knee, the veteran reported the 
pain was dull.  On examination, there was no hyperextension.  
Flexion was 0-130 degrees.  There was no swelling, deformity 
or subluxation or lateral instability.  Drawer sign was 
negative and there was no lateral laxity.  The diagnosis was 
left knee pain, mild functional loss in regard to pain.  X-
rays were negative.

Analysis

In this case, the veteran complained in service of residuals 
of a left knee injury, and now alleges similar problems.  
Thus there is competent evidence of inservice incurrence and 
of a continuity of symptomatology.  

The only competent evidence of a current left knee disability 
consists of the diagnosis of "pain" reported with mild 
functional loss.  Assuming that this finding constitutes 
competent evidence of a current disability, there no evidence 
relating the current disability to the inservice injury or 
any other incident of service.  The veteran would not be 
competent to link her reported symptomatology to the current 
diagnosis.  Clyburn.


VI.  Plantar fasciitis
Factual background

In May, June and July 1994, the veteran was seen with 
complaints of pain in the arches of her feet on wearing 
boots.  Plantar fasciitis was suggested and on one 
examination, pes cavus was noted.  Arch inserts or heel pads 
were recommended to relieve the symptoms.  No further 
notations were made of plantar fasciitis in service.  

On VA examination in June 1996, the veteran stated that she 
had pain in her feet, which she was told was due to her arch 
problem.  The pain occurred only when she wore service boots.  
Orthotics had been prescribed but she said she had never 
received them.  Since service, she had had occasionally 
discomfort if she stepped the wrong way on an irregular 
surface.  She said this was an annoyance but it did not 
interfere with her activities.

At the personal hearing, the veteran stated that she had had 
molds made of her feet for her fallen arches, which she did 
not have before service.  Tr. at 19-20.  

The results of VA examinations in August 1997 and May 1998 as 
relate to her foot complaints are also reported above under 
right foot bursitis.  


Analysis

The service medical records provide competent evidence of 
plantar fasciitis in service.  There is also competent 
evidence of plantar fasciitis in the form of the diagnosis 
reported on the August 1997 VA examination. 

The veteran has reported a continuity of symptomatology since 
service.  She is competent to provide such a continuity of 
symptomatology.  However, there is no competent evidence of a 
nexus between the post-service diagnosis of plantar fasciitis 
and the suspicion of plantar fasciitis reported in service.  
Arguably, the veteran has reported a continuity of 
symptomatology, but there is no competent opinion linking the 
symptomatology to the current diagnosis.  But see Falzone v. 
Brown, 8 Vet. App. 389 (1995) (holding that a veteran was 
competent to link his report of a continuity of 
symptomatology to a current diagnosis of pes planus).  

In the absence of competent evidence of a nexus between the 
current diagnosis and service, or linking the continuity of 
symptomatology to the current diagnosis; the claim is now 
well grounded and must be denied.  Voerth, Clyburn, Savage.



VII.  Depression
Factual Background

Service medical records show that commencing in late 1994, 
the veteran was seen for what were described as personal 
problems (and included a recent divorce, the death of a 
friend in an auto crash and difficulties with estrangement 
with her mother).  She was said to be depressed and unable to 
sleep.  Initial diagnosis was adjustment disorder with 
depressed mood.  

In July 1995, she was hospitalized after minor superficial 
self-mutilation and diagnosed as having a borderline 
personality disorder.  The small cuts were said to have been 
inflicted to relieve tension resulting from various personal 
problems.  Various psychological and other evaluative testing 
during hospitalization concluded that she had a major 
depressive disorder.  Historically, it was noted in the 
clinical record that she had had at least two similar 
episodes prior to service, which would have qualified as 
major depressive disorders.  She also had a lifelong history 
of family difficulties, chaos and abuse and considerable 
anger on her part in response thereto.  

A mental health evaluation dated in July 1995 [and recently 
submitted by the veteran] is of record showing that she had 
been evaluated for Axis I, adjustment disorder with depressed 
mood; and Axis II, borderline personality disorder.  At that 
time, Global Assessment of Functioning (GAF) was 50.  It was 
noted that she had a "long standing personality disorder 
(character and behavior dysfunction)"...which was "so severe 
that (her) ability to function in the military environment 
was significantly impaired."  

The medical board evaluation prior to discharge was (Axis I) 
that she had major depressive disorder, recurrent, moderate, 
as manifested by clear signs and symptoms of multiple major 
depressive episodes, several of which had occurred prior to 
service, and without history of manic of hypomanic episodes.  
It was noted that she had parent/child and partner 
relationship problems, and mild dependent and avoidant 
personality traits were also noted.

Private treatment records were received after service 
relating to care in 1988 and 1991, during which time she was 
diagnosed on at least one occasion as having personality 
traits; she was prescribed Zoloft.  Another notation was 
dated in October 1995 that a prescription for Zoloft was 
needed.

On VA examination in June 1996, the veteran described a 
chaotic upbringing.  She said that she had been in a very bad 
marital relationship from 1993-1994 to an abusive individual 
who was also in the military police.  She reported that now 
she had a number of friends and made friends easily.  She had 
been hospitalized once in July 1995 with a diagnosis of 
recurrent major depression along with dependent and avoidance 
traits.  Stressors included a divorce and dealing with her 
mother and "abandonment issues."  The veteran said that prior 
to that, she had been seen on several visits for what was 
diagnosed as adjustment disorder and borderline personality 
for which she was given Zoloft.  After several visits with a 
social worked in the Air Force, she reported that she had 
been able to come to terms with the divorce and her 
relationship with her mother.  Since seeing a private family 
physician in December 1995, she had stopped taking Zoloft and 
had no physical effects of that, nor was she currently in 
treatment or counseling.

On examination, she reported that she was not depressed and 
had no psychological problems at present.  She was aware of 
the control exerted by her former spouse and the behavior of 
others as well to include her mother.  Objectively, the 
examiner stated that her mood and affect were flat to 
euthymic.  She had no evidence of thought disorder, worked 
three days a week, did many activities outside the home and 
had generally good functional mobility at present.

She had used marijuana as a youngster but did not do so 
currently.  She completed various tests, results of which 
were described.  The examiner specifically concluded that 
there was no psychiatric diagnosis.  On Axis I it was noted 
that there was no psychicatric diagnosis but that she had a 
"history of adjustment disorder with depressed mood," a 
diagnosis given because she had a very circumscribed pattern 
of adjustment which was quite time limited around certain 
interpersonal issues.  On Axis II, she was noted to have some 
dependent and avoidance traits noted, but there was no 
psychiatric diagnosis.  Global Assessment of Functioning 
(GAF) was 80 at present, and at a high of 60 in the past 
year.  It was notable that on Beck Depression Inventory, she 
had absolutely no complaints of current depression.

At the hearing in August 1997, the veteran testified that at 
the time of her in-service problems, she had been divorced by 
her husband and had a friend killed in a car accident.  Tr. 
at 23.  She described her symptoms in service and said that 
things had piled up on her.  Tr. at 24-25.  She testified 
that she felt worthless when she had been discharged from 
service.  Tr. at 25.  She reported that she has depression 
sometimes, and mood swings.  Tr. at 26.  After service she 
had seen her parents physician due to the costs and not 
having health insurance; she indicated that she could try to 
get records from those visits.  Tr. at 29.  Things had become 
better since she met her current husband.  Tr. at 30.  [The 
private treatment records were later submitted and are now in 
the file and have been referenced above].

Analysis

The service medical records provide competent evidence of 
depression in service.  However, there is no competent 
evidence of a current psychiatric disability.  The veteran 
concedes that she discontinued treatment for a psychiatric 
disability shortly after service, and on post-service VA 
psychiatric examination, no psychiatric diagnosis could be 
provided.  In the absence of competent evidence of a current 
psychiatric disability, the claim for service connection for 
depression is not well grounded, and must be denied.


ORDER

The claim for entitlement to service connection for migraine 
headaches is denied.

The claim for entitlement to service connection for right 
foot bursitis is denied.

The claim for entitlement to service connection for bilateral 
defective hearing is denied.

The claim for entitlement to service connection for tinnitus 
is denied.

The claim for entitlement to service connection for residuals 
of a left knee injury is denied.

The claim for entitlement to service connection for plantar 
fasciitis is denied.

The claim for entitlement to service connection for 
depression is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examinations requested in this 
remand are necessary to evaluate her claim, and that a 
failure, without good cause to report for scheduled 
examinations could result in the denial of her claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the appellant's claim for an 
increased evaluation for her low back disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is a plausible one.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990);see also, Proscelle v. Derwinski, 2 Vet. 
App. 269 (1992).  

The Court has held that a veteran is entitled to be evaluated 
under all potentially applicable Codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In rating musculoskeletal disabilities, and as noted by 
reference to case citations in the prior Board remand, the 
Court has implemented certain guidelines.  The Court has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) must be considered.  The examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 206 (1995). 

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
will be assigned thereunder; 

(2) where the objectively confirmed 
limitation of motion is not of sufficient 
degree to warrant a compensable rating 
under the code or codes applicable to the 
joint or joints involved, a rating of 10 
percent will be assigned for each major 
joint or joints affected "to be 
combined, not added"; and 

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned if 
there is X-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1999), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1999), which relates to pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

The provisions of 38 C.F.R. § 4.10 relate to functional 
impairment as follows:  

The basis of disability evaluations is 
the ability of the body as a  whole, or 
of the psyche, or of a system or organ of 
the body to function under the ordinary 
conditions of daily life including 
employment.  Whether the upper or lower 
extremities, the back or abdominal wall, 
the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are 
affected, evaluations are based upon lack 
of usefulness, of these parts or systems, 
especially in self-support.  

This imposes upon the medical examiner 
the responsibility of furnishing, in 
addition to the etiological, anatomical, 
pathological, laboratory and prognostic 
data required for ordinary medical 
classification, full description of the 
effects of disability upon the person's 
ordinary activity.  In this  connection, 
it will be remembered that a person may 
be too disabled to engage in employment 
although he or she is up and about and 
fairly comfortable at home or upon 
limited activity.

The provisions of 38 C.F.R. § 4.40 relate to functional loss 
as it specifically impacts the musculoskeletal system as 
follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed,  coordination and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible  behavior of the 
claimant undertaking the motion.  

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

And the provisions of 38 C.F.R. 4.45 relate to the joints: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist,  hip, knee, and 
ankle are considered major joints; 
multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.

In sum, the VA examinations of the veteran do not include all 
required and specific findings relative to the requirements 
set forth in 38 C.F.R. §§ 4.40, and 4.45.

In service, the veteran was seen for low back complaints in 
1994.  Then and since, she has given a history of ill-defined 
injury at or shortly prior to that care.  X-rays of the 
lumbar spine showed minimal distal lumbar spondylosis with 
marginal hypertrophic changes at L-5.  There was slight 
limitation of some motions.

On VA examination in August 1997, the veteran was found to 
have moderate functional loss in the lumbosacral area, and X-
rays showed mild disc narrowing and small anterior 
osteophytes at L-5.  

On the report of VA examination dated in May 1998, it was 
noted that she was then pregnant, and due to deliver on 
August 24, 1998, and that this had precipitated additional 
low back problems.  She complained of daily low back with 
occasional radiation into both feet.  Standing, she was able 
to flex to 40 degrees, but in the seated position, and 
distracted, she was able to flex beyond 90 degrees.  
Extension was 25 degrees, bilaterally; lateral rotation was 
15 degrees bilaterally, and lateral bending was 35 degrees to 
the left.  There was no sign of tenderness in the lower back 
or postural abnormalities.  Other findings were normal.  X-
rays showed mild disc space narrowing at L-4/L-5 with a small 
osteophyte.  

The veteran recently submitted VA clinical records  showing 
that in 1999, she had had several bouts of low back problems, 
at least two of which were apparently precipitated by picking 
up one of her children.  In March 1999, she said that there 
had been radiation into both legs, worse on the left.  In May 
1999, she had had numbness in one foot for a week.  She had 
continued physical therapy exercises at home.  She had lifted 
her son, had pain in the lower back, felt weakness in her 
legs and fell to the floor, all of which required her to stay 
in bed for awhile.  She continued to have pain.  The 
physician, apparently after reviewing X-rays, stated that she 
appeared to have questionable early spondylolisthesis of L-5 
anteriorly on S-1, and L-4 back on L-5.  

A later VA May 1999 report suggested that she might have a 
possible herniated nucleus pulposus at the L-5/S-1 level.  
Although pain levels were down somewhat, her radiation and 
numbness had worsened in the left leg.

Thus, there appear to have been an appreciable changes in the 
veteran's low back impairment since last examined by VA for 
purposes of rating the low back disability.

Accordingly, pursuant to VA's duty to assist the veteran in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of this appellate 
issue pending a remand of the case to the RO for further 
development as follows:

1.  The RO should secure all outstanding 
VA and private treatment reports 
pertaining to the veteran's back, and add 
those records not already part of the 
claims folder to that folder.  

2.  The RO should arrange for orthopedic 
and neurological examinations of the 
veteran for the purpose of ascertaining 
the extent of severity of her low back 
disability.  

The claims file, separate copies of this 
decision, and copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
should be made available to and reviewed 
by the examiners prior and pursuant to 
conduction and completion of the 
examinations and each examination report 
must be annotated by each examiner in 
this regard.  Any further indicated 
special studies should be conducted.  The 
examiners must address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59, in 
examining and evaluating the appellant's 
low back to include osseous degeneration 
as well as neurological ramifications.  
Distinctions should be made, if 
pertinent, as to what is and is not 
attributable solely to the inservice low 
back problems, versus anything which may 
have happened since service.  If the 
examiners cannot distinguish symptoms one 
from the other, this should be 
specifically so stated.  Any opinions 
expressed as to the severity of low back 
problems must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West,  11 Vet. App. 268, 270-1 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellate issue relating 
to rating the veteran's low back 
disability with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca, Hicks and 
all other pertinent criteria to include 
all possible alternative Codes pursuant 
to Schafrath, op. cit.  

Since this is an initial rating, the RO 
must also address the applicability of 
"staged" ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

